The Court proceeded to take into Consideration the Arguments of Counsel learned on both sides upon hearing the Exceptions that were argued Thursday the Sixteenth Instant; They have Considered the first Exception and are of Opinion that it is justly taken and therefore allowed the same, The Court then proceeded upon the Second and fourth Exceptions jointly, and are of Opinion that they be likewise allowed; And having also Considered the third Exception, the same is allowed by the Court Reserving the Merits: Whereupon it is Ordered by this Court That the Defendants Do amend their Answer to the Complainants Bill of Complaint in three Months from this Day.
Alexr Stewart Deputy Register in Chancery